In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Nassau County (Franco, J.), dated April 24, 1996, as directed him to pay, pendente lite, child support in the amount of $150 per week and the carrying charges on the marital residence, including mortgage, taxes, insurance, and utilities, and (2) an order of the same court, dated July 8, 1996, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated April 24, 1996, is dismissed, as that order was superseded by the order dated July 8, 1996, made upon reargument; and it is further,
*451Ordered that the order dated July 8, 1996, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances (see, Albanese v Albanese, 234 AD2d 489). Under the circumstances of this case, we conclude that the pendente lite order of the Supreme Court should not be disturbed on appeal.
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.